Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 2 recites “filter means” for removing impurities, this is interpreted in light of the specification to include at least a basket filter, separation device, see instant specification [0034], tourmaline treatment, magnetic filter, or equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "an introducing pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites an introduction pipe, claim 2 recites the introducing pipe. Applicant is advised to amend the claims (e.g. by reciting one of the introduction pipe throughout the claims to maintain consistency with the nomenclature used throughout the claims.
Claim 6 recites the injectors are “juxtaposed” along the wall, this is unclear, for the purposes of examination, in view of the Figure 3 of the instant specification, juxtaposed is interpreted to include at least, injectors facing each other, or equivalents thereof.
Double Patenting
Claims 1-10 of this application are patentably indistinct from claims 1-6 of Application No. 16/317426. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16317426 in view of Mahmoud (US PG Pub 2018/0328638), Steffens (US PG Pub 2002/0070178), Gast (US PG Pub 2011/0225997), Spray.com (2011), Hur (US PG Pub 2015/0265946) and Hadfield (US PG Pub 2006/0006126), and the rejections below. This is a provisional nonstatutory double patenting rejection.
Instant claims
16/317426 claims
Comparison
1-2, 6-10
1-2, and 6 
It would have been obvious to one of ordinary skill in the art before that the chiller system with paths to a target, injector, and water impurity separation device as in the copending application and as provided in Mahmoud (Figure 1), would benefit from the incorporation of the precipitate removal and filter means of the instant claims as taught by Steffens and discussed below. 
3-5
3-5
It would have been obvious to one of ordinary skill in the art to incorporate eductors, with small and larger nozzles, and intakes, as taught in Steffens, Spray.com (see figures), and Hadfield (see Hadfield Figure 3), and as discussed in the rejections below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Steffens (US PG Pub 2002/0070178).
With respect to claims 1 and 10, Steffens teaches cooling tower water purification system, which in an embodiment uses a water jet to stir the bottom of the cooling tower to increase the efficiency of the filter in removing scale, biomass or the like (abstract), a precipitate removing apparatus for removing a precipitate, precipitating on the bottom of a water tank that stores a liquid, the precipitate removing apparatus, a jet such as shown in Figure 4 (see below) can be used to "stirred up" any debris, either from biomass, scale or otherwise from the bottom of the cooling tower, an injector provided in the water tank, that the jet stirs up the debris from the bottom of the cooling tower implies the jet can be placed in the tower; the jet placed in the return path 112 (see Figure 1), allowing for mechanical filtering efficiency to be achieved ([0016]); cooling water is fed through a filter pump 102 an ionization chamber, a manual filtration system 108 and back to the tower ([0016]), an introduction pipe for introducing a liquid in the water tank to the injector, the introduction pipe being provided with a pressure pump for pumping the liquid in the water tank to the injector (see Figure 1, below, the use of a pipe for the flow path is implicit from the figures).  
Alternatively, the placement of the injector inside the tank, and the use of pipe to introduce the liquid into the injector are obvious engineering choices, as placing the injector in the tank allows for the injector to directly spray onto the bottom of the tank to stir up the sediment and the use of piping well known in the art.

    PNG
    media_image1.png
    619
    366
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    376
    373
    media_image2.png
    Greyscale

With respect to claim 2, the precipitate removing apparatus according to claim 1 is taught above. Steffens teaches at least one ionization chamber 104, and a manual filtration system 108 [0016]), the introducing pipe is provided with filter means for removing impurities contained in the liquid flowing through the introducing pipe. 
With respect to claim 8, the precipitate removing apparatus according to claim 1, is taught above. Steffens teaches the injector is provided in the water tank provided in the cooling tower ([0016] the jet stirs up the debris from the bottom of the cooling tower implies the jet can be placed in the tower). 
Claim Rejections - 35 USC § 103
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US PG Pub 2002/0070178), in view of Spray.com (A Guide to Optimizing In-Tank Agitation using Mixing Eductors, 2011).
With respect to claim 3, the precipitate removing apparatus according to claim 1 is taught above. Steffens teaches the injector includes a small-diameter nozzle, a large-diameter nozzle that is disposed so as to have an axis aligning with an axis of the small-diameter nozzle and a discharge port positioned downstream of a discharge port of the small-diameter nozzle in a discharge direction, and intake ports for taking the liquid in the water tank into the large-diameter nozzle (see Figure 4 above). Examiner notes that the particular specific operations would be considered the intended use of the claimed device for apparatus claims (MPEP 2114), see also Spray.com which teaches tank mixing eductors, of the type pictured in Steffen, use pressurized liquid pumped into the ejector, which as it exits at high velocity, it draws surrounding solution through the chamber, generating lower pressure in front of the discharge port of the small-diameter nozzle.
With respect to claim 4, the precipitate removing apparatus according to claim 3 is taught above, Steffens and Spray.com teach the large-diameter nozzle is supported by the small-diameter nozzle using a plurality of support pieces, and the intake ports are formed among the plurality of support pieces (see Steffen Figure 4, above, and Spray.com figures). 
With respect to claim 5, the precipitate removing apparatus according to claim 3 is taught above, the large diameter nozzle is provided with a nozzle hole formed in a tapered shape increasing in diameter toward the discharge port (see Steffens Figure 4, above, and Spray.com figures). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US PG Pub 2002/0070178), in view of Spray.com (2011), in view of Hur (US PG Pub 2015/0265946).
With respect to claim 6, the precipitate removing apparatus according to claim 1 is taught above. Spray.com teaches eductor selection and placement (page 2), various example placements of eductors, that multiple eductors may be needed to obtain a needed flow rate, prevent stagnation, and provide more effective mixing, a plurality of the injectors, and that injectors  juxtaposed along a side wall of the water tank. It would have been obvious to one of ordinary skill in the art before the effective juxtaposed along a side wall of the water tank. 
Alternatively,  Hur teaches pressurized water to remove sludge and precipitate from a settlement basin (abstract, [0002]), wherein a plurality of spray nozzles 140 (injectors) spray water pressurized by a pump 110, through water distributing lines 130, to move sludge settled on the bottom of the settlement basin toward a sludge receiving unit 11 ([0020], Figure 1), the spray nozzles spaced apart from each other so as to direct the spray-discharged water in the direction of the sludge receiving unit, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the placement of the nozzles to direct the spray-discharged water toward the outlet, and to position the injectors juxtaposed along a side wall of the water tank. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US PG Pub 2002/0070178), in view of Spray.com (2011), in view of Hur (US PG Pub 2015/0265946) and Hadfield (US PG Pub 2006/0006126).
With respect to claim 7, the precipitate removing apparatus according to claim 1 is taught above. Steffens teaches the water tank is provided at its bottom with an outflow port communicating with the introduction pipe (see Figure 1 illustrates Tower Water Intake from the bottom of the cooling tower to filter pump 102). Steffens is silent on a shielding wall erected at a position facing an injection direction of the injector while surrounding a periphery of the outflow port.
Hur teaches pressurized water to remove sludge and precipitate from a settlement basin (abstract, [0002]), wherein a plurality of spray nozzles 140 (injectors) spray water pressurized by a pump 110, through water distributing lines 130, to move sludge settled on the bottom of the settlement basin toward a sludge receiving unit 11 ([0020], Figure 1), the spray nozzles spaced apart from each other so as to direct the spray-discharged water in the direction of the sludge receiving unit, and collection guide 
Alternatively, Hadfield teaches an apparatus for conveying solid material such as sand, clay, or silt, from a process vessel (0001, 0003]), applicable to any process vessel in which solids are moved along the bottom ([0044]), with a plurality of eductors positioned within and generally at the bottom of the vessel and arranged to more solids towards a solids outlet ([0011]), that some solids have a tendency to be releases from the flow and move upwardly into the higher regions of the vessel, and that baffles can mitigate that ([0034]), that it is desirable to located baffles in areas of high velocity or momentum as if sand velocity drops, there is a tendency for the sand not to be caught by the guide means and instead to be moved by currents such as eddy currents ([0041]), where the educator acts as a jet and uses some of the energy from a motive fluid entering the jet inlet to entrain another fluid in order to eject it at a higher pressure than that at which it entered the solids inlet ([0046], Figure 3), the process vessel may have more than one solids outlet ([0067]), baffles substantially prevent solids from moving up to the higher regions of the vessel ([0073]), and performance may be further enhanced by funneling the solids towards the solids outlet, baffles reduce the effective width of the vessel and better direct the solids to the outlet([0079]), curved baffles help to guide solids without causing sudden changes in direction ([0080]). It would have been obvious to one of ordinary skill in the art before the . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US PG Pub 2002/0070178), in view of Gast (US PG Pub 2011/0225997).
With respect to claim 9, the precipitate removing apparatus according to claim 8 is taught above. Steffens teaches the introduction pipe has one end connected to the injector, see above, and the other end connected to a feed path of a cooling-tower-side circulation path for circulating cooling water between the cooling tower and a chiller machine ([0016] Figure 1 shows paths from the cooling tower to the chiller, and from the cooling tower to the cooling tower water cleaning system, while Steffens does not show cleaning system connected directly to the chiller line, they are shown as adjacent in the figure, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the water going to the chiller and the water going to the cleaning system would be the same water, and that it would be an obvious engineering choice to draw that water from either the tank itself or the chiller line). 
Alternatively, Gast teaches a cooling tower system with filters and an open loop system where piping circulates and connects components including treatment, cooling, mixing, and an air handler, and that the configurations depend on the cooling requirements ([0028], Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an open loop system as in Gast in the system of Steffens to eliminate an additional penetration in the tank, consolidate piping, or as an obvious engineering choice depending of the cooling requirements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777